                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

WILLIE MORA,

                       Plaintiff,                                     8:17CV282

        vs.
                                                             ORDER TO SHOW CAUSE
DAVID J. SHULKIN, M.D., Secretary of
Veterans Affairs;

                       Defendant.

       On August 8, 2018, the Court was informed that Plaintiff passed away and that Plaintiff’s
counsel wished to withdraw. (Filing No. 40.) On August 9, 2018, the Court entered an order
granting counsel’s motion to withdraw and staying the case to allow time for Plaintiff’s spouse
and/or personal representative to retain substitute counsel. (Filing No. 41.) The Court’s Order
stated that if substitute counsel did not enter an appearance, Plaintiff’s spouse and/or personal
representative was required to provide the Clerk of Court with his/her address and telephone
number, and to submit a status report no later than September 28, 2018. To date, no address,
telephone number, or status report has been provided.


       IT IS ORDERED:


        1.     On or before October 26, 2018, Plaintiff’s spouse and/or personal representative
shall either comply with the previous Order of this Court (Filing No. 41) or show cause by written
affidavit why he or she cannot comply. Failure to comply with this Order to Show Cause will
result in a recommendation that this case be dismissed.


       2.      The Clerk of Court shall mail a copy of this Order to Show Cause and the Court’s
August 9, 2018 Order (Filing No. 41) to the individual and address listed on the Certificate of
Service filed in this matter by Plaintiff’s former counsel (Filing No. 42): William Mora, 7948
Harman Avenue, Omaha, NE 68134. The Clerk of Court shall also mail a copy of this Order to
Show Cause and the Court’s August 9, 2018 Order (Filing No. 41) to William Mora, 7948 Hartman
Avenue, Omaha, NE 68134.


       Dated this 9th day of October, 2018.

                                                    BY THE COURT:
s/ Susan M. Bazis
United States Magistrate Judge
